Title: [Diary entry: 10 August 1785]
From: Washington, George
To: 

Wednesday 10th. Thermometer at 72 in the Morning—74 at Noon and 80 at Night. Before Sun rise we embarked and about Nine Oclock arrived at the head of the Seneca Falls and breakfasted with our old Landlord Mr. Goldsborough to which place our horses had proceeded the Over Night from Captn. Smiths. The Nature of the river, from the foot of Pains falls to which a description has already been given, is—From that place to Smiths ferry, on the No. of the Island already noticed (about 2 Miles) the Water, generally, is pretty smooth, with round Stones of different sizes at the bottom and in places shallow. From hence to Luckets ferry at the Mouth of the Maryland Kittoctan (about 5 Miles further) the Water is Smooth and of sufficient depth in one part or other of the river for Boats, except at one ripple near to, and just above Luckets ferry which is occasioned principally by a fish dam. From & between this, & the Virginia Kittoctan where the river passes through the Mountain of that name is what are called Hooks falls which are no otherwise difficult than from the Shallowness of the Water & crookedness of the Channel—both of which it is presumed, may be much improved. From these Falls to Knowlands ferry, which is about 4 Miles and Six from Luckets the Navigation leaving Trammels Islands on the Left & Peach Island on the right is easy & pleasant, with only Shoal Water in one or two places which may be deepned without much expence. From hence to the Seneca Falls, the Navigation is in no part difficult. In one or two places, particularly above tht upper Island now, or formerly, belonging to the Hites the water is rather Shoal, but may readily be deepned (as the bottom is of round Stone) if a better passage cannot be had on the No.

side of the Island. The Fish pots, of which there are many in the River, serve to clog the Navigation, & to render the passage more difficult upon the whole. Between the Shannondoah falls, and those of Seneca, there are many valuable Islands—but those of Lee, McCarty, Hites, & Trammels, may greatly claim the preference; the River Bottoms have also a rich & luxurient appearance & in some places look to be wide. After Breakfasting, and spending sometime with the labourers at their different works, of blowing, removing stone, getting Coal wood &ca.—we left the Seneca Falls about 2 Oclock A.M. & crossing the River about half a mile below them and a little above Captn. Trammels we got into the great Road from Leesburgh to Alexandria and about half after Nine O’clock in the Evening I reached home after an absence from it of 10 days.